Young Materials Corp. v. Ronnie Smith















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-114-CV

     YOUNG MATERIALS CORP.,
                                                                         Appellant
     v.

     RONNIE SMITH,
                                                                         Appellee
 

From the 85th District Court
Brazos County, Texas
Trial Court # 47,763
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                      Young Materials Corporation, Appellant, and Ronnie Smith, Appellee, have filed an “Agreed
Motion to Dismiss Entire Cause” which states that the parties have settled the disputes underlying
this appeal.  In this motion, the parties ask us “to vacate the judgment of the trial court and
dismiss the appeal and the entire cause.”  We grant the parties’ motion.
      This Court has previously held that we had no authority to “vacate” a trial court’s judgment. 
Rothlander v. Ayala, 943 S.W.2d 546 (Tex. App.—Waco 1997, no writ).  Since Rothlander, the
appellate rules have changed.  
      Now, Rule 43.2 specifically gives us authority to vacate the trial court’s judgment and dismiss
the case.  The rule provides as follows:
43.2 Types of Judgment.  The court of appeals may:
(a) affirm the trial court's judgment in whole or in part;
(b) modify the trial court's judgment and affirm it as modified;
(c) reverse the trial court's judgment in whole or in part and render the judgment that
the trial court should have rendered;
(d) reverse the trial court's judgment and remand the case for further proceedings;
(e) vacate the trial court's judgment and dismiss the case;  or
(f) dismiss the appeal.

Tex. R. App. P. 43.2. 
      Pursuant to Rule 42.1(a) we are given the authority to grant the relief agreed to by the parties. 
This rule provides as follows:
42.1 Voluntary Dismissal in Civil Cases.
(a) The appellate court may dispose of an appeal as follows:
(1) in accordance with an agreement signed by all parties or their attorneys and filed
with the clerk;  or
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order;  but no party may be prevented from seeking any relief to
which it would otherwise be entitled.

Tex. R. App. P. 42.1.  The parties have requested us to vacate the trial court’s judgment and
dismiss the entire case, an option that is specifically authorized by Rule 43.2(e).  The motion of
the parties is granted.
CONCLUSION
       The trial court’s judgment is vacated and the case is dismissed.  Each party is assessed the
costs it incurred.
                                                                   PER CURIAM
 
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Trial court judgment vacated, and case dismissed.
Opinion delivered and filed October 13, 1999.
Publish